DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1- 7, 9-16 and 18-20 are allowed.

Terminal Disclaimer
3.	The terminal disclaimer filed on 03/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 02/06/2015 has been reviewed and is approved.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
4.	The following is an examiner's statement of reasons for allowance: 
Claims 1- 7, 9-16 and 18-20 are allowable because the prior art made of record (Robertson et al in view of Binnie) did not teach or fairly suggest the combination of elements as recited in independent Claims as amended.
Specifically, the prior art Robertson teaches the limitations of claims 1, 3 and 12: a computer-implemented method comprising: 
accessing, via at least one processor, data from a plurality of distinct data domains each corresponding to a different data source of a plurality of data sources ([0019], Fig 17A is representation of an E_R diagram where each node 1700, 1702, 1704, 1706 and 1708 represent entity classes for “Customers”, “Accounts”, “Account Service”, “Billing Address” and “Pending Orders” respectively. See also [0314], each entity can be a data domain, see also [0134]); 
determining, via the at least one processor, a core dimension of the accessed data that is common to a first distinct data domain of the plurality and a second distinct data domain of the plurality (Robertson [0315], “For example, each customer entity in customer entity class 1700 is associated with only a single billing address entity within bill address entity class 1706, thus Cust/BillAddr association engine 1724 is a '"1- 1" association engine, whereas customer entity might be associated with several accounts. Thus, Customer/AccAssociation engine 1720 is a"1-M" association engine serving associations between Acc/AccCustomer entity engine 1710 and account entity engine 1712”, Robertson [0370], “Customer can be the common value between two data domains Customer entity and Account entity; “another embodiment of the present invention, another major area where domains would be visible in the user interfaces is in the complex finders for an entity...for naming one or more domains to be intersected. The find operation is then performed in parallel out at all partitions matching the specified domain(s). The results of the parallel queries would then be coalesced and returned to the requestor”, intersecting value can be the common value of the plurality of data domains); 
generating, via the at least one processor, a data set from the plurality of data sources using a columnar data generation engine that aligns data from at least a portion of each of the plurality of data sources with the common core dimension to produce a columnar data structure (Robertson [0314], the data set characterized by data having a plurality of industry-specific core dimensions (“For instance, customer 1700 of the aforementioned business maintains account 1702 and account 1702 lists pending order 1708. Thus, the word "maintains" defines the relationship (Alignment) between a customer and the account or accounts that they maintain, while the word "pending" defines the relationship between an account and the pending order or orders”))).
But both fail to teach the limitations of: 
Claim 1 : deriving, from the data set via processing by the at least one processor, a first guided page including actionable elements depicting data derived from the first distinct data domain; responsive to a user interaction with one of the actionable elements, providing, via the at least one processor and dependent on the common core dimension, direct navigation from the first distinct data domain to the second distinct data domain; and predicting, from the data set via the at least one processor based on machine learning and prior to the user interaction, a second guided page that depicts data derived from the second distinct data domain and is presented responsive to the direct navigation.
Claim 3: deriving, from the data set via the at least one processor, a first guided page including actionable elements comprising data derived from the first distinct data domain; and responsive to a single user interaction with one of the actionable elements, preparing, via the at least one processor, dependent on the common core dimension, and
Claim 12: responsive to a single user interaction with one of the actionable elements, navigate directly from the first distinct data domain to the second distinct data domain by preparing a second guided page that includes actionable elements depicting data derived from the second distinct data domain, the direct distinct domain to distinct domain navigation being dependent on the at least one common core dimension; wherein the at least one processor prepares the second guided page by accessing an instance of the second guided page derived prior to the single user interaction, the instance of the second guided page derived responsive to a prediction of which second guided page to prepare

5.	There is no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.

6.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.

7.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169